Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claims 14 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They present features that are patentably distinct from the present invention as defined by the original claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14 and 15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Notwithstanding, these claims will be considered for re-joinder if independent claim 1 is eventually found allowable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanisms that enable the emergency propeller to be “movable from a rest position”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Referring to claim 1, the mechanisms that enable the emergency propeller to be “movable from a rest position” are not properly described within the Specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan 20190270517 in view of Everett 3900176 and further in view of Cornes EP 3771637
Referring to figure 1, Morgan discloses a VTOL aircraft comprising ducted fans (24-26 and 38, paras. 48-49 and 73) mounted within wings 4, 6… said wings being configured with angled tips, as in the claimed invention.  Further, there is disclosed an electric drive system having batteries and associated battery charging means, see para. 50.  Additionally, the ducted fans are equipped with louvers, as made evident by figs. 11, 14, and para. 81.  Inasmuch as the aircraft of Morgan is configured similarly to that of the claimed invention it remains that it is not equipped with the option of an emergency propeller.  
          Referring now to Everett where there is taught a method to modify aircraft with an optional emergency rotor, see the figures, especially figs. 1, 3, 5, 6 and 12 along with the Detailed Description, especially paras. 10-13.  Referring further to Cornes, where there is disclosed propeller assemblies 108 that are deployable from a concealed position within a nose of an aircraft, fig. 9. 
 It is submitted, with these teachings, one could have obviously equipped the aircraft of Morgan with one or more emergency propellors mounted about the fuselage, including the nose, arranged to be 


concealed for aerodynamic purposes, as taught by Cornes, and to deploy during an emergency, as taught by Everett. Therefore, these feature does not patentably distinguish the claimed invention.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. 
In response to applicant’s contention that there is a “sled” moving the nose prop., the Examiner disagrees in that there is no sled described or illustrated with enough detail to define a “sled”.  The remaining arguments are considered to be answered within the above rejection.
The applicant’s representative is encouraged to contact the Examiner at the below listed number.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644